[Cite as In re X.C., 2019-Ohio-3835.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




IN RE:                                            :

        X.C.                                      :      CASE NO. CA2019-05-047

                                                  :               OPINION
                                                                   9/23/2019




               APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                               Case No. 17-D000098



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

The Law Office of Joshua G. Burns, LLC, Joshua G. Burns, P.O. Box 959, Lebanon, Ohio
45036, for appellant

Carol Garner, 9435 Waterstone Boulevard, Suite 140, Cincinnati, Ohio 45249, for child



         RINGLAND, P.J.

         {¶ 1} Father appeals the decision of the Warren County Court of Common Pleas,

Juvenile Division, which granted Warren County Children Services permanent custody of

Father's biological child, X.C. For the reasons discussed below, this court affirms the award

of permanent custody.

         {¶ 2} On July 10, 2017, Warren County Children Services ("WCCS" or "the agency")

requested, by telephone, an emergency ex parte order removing X.C. from Father's care.
                                                                              Warren CA2019-05-047

Based on the allegations conveyed to the court over the telephone, the court granted the

request and placed X.C. in the emergency shelter care of WCCS.

        {¶ 3} The following day, WCCS filed a complaint alleging that X.C. was a dependent

child. The complaint alleged that the agency had received reports that Father was leaving

X.C. in a vehicle while Father went into an apartment complex to purchase drugs. Father

and X.C. were allegedly homeless and "couch surfing." X.C.'s aunt reported that X.C.

disclosed to her that Father was using drugs and would make X.C. go outside when Father

would use drugs. X.C.'s mother had not had any contact with X.C.1

        {¶ 4} In September 2017, the court held an adjudicatory hearing at which Father

stipulated that X.C. was a dependent child. The court found X.C. dependent.

        {¶ 5} In September 2017, Father entered into a case plan with the goal of reunifying

with X.C. The case plan required Father to complete a drug, alcohol, and mental health

assessment and follows all recommendations, submit to random drug tests, cooperate with

and be available to the agency, abstain from criminal activity, complete parenting classes,

maintain a source of income to provide for stable housing and X.C.'s basic needs, allow

agency caseworkers access to his residence, sign all necessary agency releases, and follow

court orders.

        {¶ 6} Father completed his assessment for drug and alcohol addiction but otherwise

made little progress on his case plan for reunification. He did not complete drug and alcohol

treatment and consistently tested positive in drug screens, including multiple positive tests for

THC, amphetamines, methamphetamine, and cocaine. He did not complete numerous other

aspects of his case plan, including failing to obtain stable housing or verify his employment

with the agency.


1. The biological mother did not participate in any aspect of the case and was found to have abandoned X.C.


                                                   -2-
                                                                              Warren CA2019-05-047

        {¶ 7} In January 2019, WCCS moved for permanent custody of X.C. The matter

proceeded to a permanent custody hearing in April 2019. Two WCCS caseworkers and

Father testified. In May 2019, the court issued a decision granting permanent custody of

X.C. to the agency. Father appeals, raising one assignment of error.

        {¶ 8} Assignment of Error No. 1:

        {¶ 9} THE TRIAL COURT ERRED BY ADMITTING AND RELYING UPON "EXHIBIT

4" AND "EXHIBIT 5" AS NEITHER WERE PROPERLY AUTHENTICATED AND

THEREFORE, THE DOCUMENTS THEMSELVES CONSTITUTE HEARSAY.

        {¶ 10} Father argues that the court erred by admitting two documents into evidence,

which he argues were not properly authenticated and contained inadmissible hearsay. The

state argues that even if the court erred in admitting the documents, any error was harmless

because the same evidence contained in the documents was presented to the court through

other admissible evidence.

        {¶ 11} During the testimony of an agency caseworker, the state presented Exhibits

Four and Five and questioned the caseworker concerning their content.2 Exhibit Four is a

letter directed to the caseworker from two employees at "Solutions," a community counseling

and recovery center. The letter indicates that Father had an assessment for drug and

alcohol addiction at Solutions and was diagnosed with moderate cannabis use disorder and

unspecified amphetamine disorder. The letter concludes by stating that Solutions employees

recommended that Father engage in intensive outpatient services for substance use

disorders.

        {¶ 12} Exhibit Five is a letter directed to Father from a Solutions employee. The letter

indicates that the employee "has not heard from" Father and indicates that if Father does not


2. Father objected to the use of both exhibits during the hearing and the objections were overruled. Father
renewed his objections at the close of the agency's case. The court admitted the documents into evidence.
                                                   -3-
                                                                      Warren CA2019-05-047

contact the employee to schedule an appointment, the employee will close Father's case and

cancel all future appointments.

       {¶ 13} It is unnecessary for this court to determine whether the juvenile court abused

its discretion in admitting these two documents based on lack of authentication or potential

hearsay concerns. Even if the admission was in error, such an error would fall within the

scope of Civ.R. 61. Civ.R. 61 defines the principle of harmless error and provides that a

court "must disregard any error or defect in the proceeding which does not affect the

substantial rights of the parties." In re Cass, 12th Dist. Preble No. CA95-03-002, 1995 Ohio

App. LEXIS 4790, *10 (Oct. 30, 1995).

       {¶ 14} Father's testimony during the hearing covered the substance of both Exhibits

Four and Five. With respect to the content of Exhibit Four, Father testified that he had an

individual counseling session at Solutions, that he was diagnosed with moderate cannabis

use disorder and unspecified amphetamine or other stimulant related disorder, and that he

was recommended for intensive outpatient services, i.e., the exact content of Exhibit Four.

With respect to Exhibit Five, Father testified, and in fact, stipulated, that he never completed

his drug and alcohol treatment services. Accordingly, the record contains substantively the

same facts through Father's testimony that were contained in the two allegedly improperly

admitted exhibits.

       {¶ 15} Having reviewed the juvenile court's decision, this is not a case that causes

concern that the outcome was affected by the allegedly erroneous admission of these two

exhibits. The court granted permanent custody on the basis that X.C. had been in the

agency's temporary custody for 12 or more months of a consecutive 22-month period and

that a grant of permanent custody to the agency was in X.C.'s best interest. Father

challenges neither of these findings on appeal and the findings are supported by the record.



                                              -4-
                                                                      Warren CA2019-05-047

       {¶ 16} The record reflects that Father made little effort to reunify with X.C. during the

pendency of the case. He did not remedy any of the agency's concerns that led to X.C.'s

removal. He submitted to a drug and alcohol assessment but did not complete drug and

alcohol treatment. He tested positive for drugs throughout the pendency of the case. He did

not complete parenting classes. He did not obtain stable housing. He did not verify his

employment with the agency. No suitable family members were available to receive legal

custody. X.C. was in a foster-to-adopt placement and the foster family had indicated a desire

to adopt X.C. Accordingly, this court concludes that even if the admission of the two exhibits

was erroneous, Father's substantial rights were unaffected. This court overrules Father's

sole assignment of error.

       {¶ 17} Judgment affirmed.


       PIPER and M. POWELL, JJ., concur.




                                              -5-